°

Introduced by: Mayor DeWitt
Date: December 8, 2020
Action: Passed
Vote: 7-0

CITY OF BETHEL, ALASKA

RESOLUTION #20-19

A RESOLUTION BY THE BETHEL CITY COUNCIL SUBMITTING A VICTIM
IMPACT STATEMENT TO THE UNITED STATES ATTORNEY'S OFFICE, DISTRICT
OF ALASKA, IN U.S. v. CARMICHAEL, 3:19-CR-00148-TMB-DMS

WHEREAS, the United States Attorney's Office, District of Alaska, invited the City of Bethel
to submit a Victim Impact Statement in 3:19-CR-00148-TMB-DMS, US. v.
Christopher Allen Carmichael

WHEREAS, the purpose of a Victim Impact Statement is to provide an opportunity for
victims to share an experience as a result of a crime;

WHEREAS, the Bethel Police Department assisted the Federal Bureau of Investigation
(FBI) in the undercover investigation of former Bethel elementary school
principal Christopher Carmichael, which culminated in federal charges of
possession of child pornography, attempted coercion of a child, and sexual
abuse of a minor;

WHEREAS, on November 6, 2020, Carmichael pleaded guilty to federal charges of
attempted coercion and enticement of a minor;

WHEREAS, Carmichael was previously indicted on three charges, including attempted
coercion of a minor, possession of child pornography, and attempted transfer
of obscene material to a minor;

WHEREAS, the State of Alaska also charged Carmichael with two counts of sexual abuse
of a minor in 4BE-20-00362CR;

WHEREAS, Carmichael insinuated himself into this community and region, creating a
persona of a trusted leader and protector of our youth, but then used his
position of power and trust to prey on the very children he was hired to protect
and educate;

WHEREAS, parents in this community sent their children to school and relied on
Carmichael to serve jn /oco parentis, taking on the physical and legal roles of
the parent while their children were in his care;

 

City of Bethel, Alaska Resolution #20-19
Page 1 of 2

Case 3:19-cr-00148-TMB-MMS Document 70-3 Filed 07/06/21 Page 1 of 2
 
 

Introduced by: Mayor DeWitt
Date: December 8, 2020
Action:
Vote:

WHEREAS, Sexual violence impacts the entire community, prevents families from trusting

people in positions of power, and prevents families from feeling safe in
situations that promise safety;

WHEREAS, the full impacts of Carmichael’s actions are immeasurable, complex, and
cannot be known;

WHEREAS, the entire community is in pain, and yet this pain is incomparable to the pain
the individual victims of these crimes will face for the rest of their lives;

WHEREAS, in 2019, the FBI reported that Alaska ranked highest in the nation for violent
crimes and rape, and that Alaska’s reports of sexual assaults were more than
four times the national average;

WHEREAS, sexual abuse and assault, especially in rural Alaska, is a public health crisis,
and we must come together to raise awareness and implement change in our
community, region, and state;

NOW, THEREFORE, BE IT RESOLVED, by the Bethel City Council, that on behalf of the
thousands of people in this community that face ongoing grief caused by Carmichael’s
criminal conduct, the City of Bethel presents this resolution as its impact statement to the
United States Attorney’s office, District of Alaska in U.S. v Carmichael, 3:19-CR-00148-
TMB-DMS

ENACTED THIS 8" DAY OF DECEMBER 2020, BY 7 IN FAVOR AND 0 OPPOSED.

Meow Tawar

ATTEST: Michelle DeWitt, Mayor

 

- Strickler, City Clerk

 

City of Bethel, Alaska Resolution #20-19
Page 2 of 2

Case 3:19-cr-00148-TMB-MMS Document 70-3 Filed 07/06/21 Page 2 of 2
